Citation Nr: 1446105	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-11 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 21, 2001, for the grant of service connection for paranoid schizophrenia, based on clear and unmistakable error in an August 1983 rating decision.


REPRESENTATION

Appellant represented by:	Valerie Norwood, Attorney 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDING OF FACT

An unappealed August 1983 rating decision denied the Veteran service connection for a nervous condition; the record, as it existed in August 1983, does not demonstrate that the correct facts, as they were known in August 1983, were not before the adjudicator, or that the law existing at the time was misapplied.


CONCLUSION OF LAW

The August 1983 rating decision, which denied service connection for a nervous condition, is final and was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105a, 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The May 2011 rating decision granted service connection for paranoid schizophrenia, effective August 21, 2001.  The Veteran asserts entitlement to an effective date earlier than August 21, 2001, for the grant of service connection for paranoid schizophrenia, based on clear and unmistakable error in an August 1983 rating decision.

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE). 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 
38 C.F.R. §§ 3.104(a); 3.400(k). 

The Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the appeal.

In April 1983, the Veteran filed a claim for service connection for a neuropsychiatric disability, "paranoid," which he asserted began in November 1967, during service.  An August 1983 rating decision denied service connection for a "nervous condition" on the basis that his nervous condition in service was "considered a constitutional or developmental abnormality."  

The RO notified the Veteran of his denial and his appellate rights, and he did not file a notice of disagreement within one year of the rating decision.  In separate letters mailed to Congress members in 2008, which were forwarded to VA, the Veteran indicated he informed VA he was diagnosed with paranoia and depression after receiving notice of the August 1983 denial.  The Veteran is competent to report he filed a notice of disagreement or submitted new evidence, but the Board finds that his assertion is not credible.  A careful review of the claims file shows that the Veteran did not file a notice of disagreement or new and material evidence with a year of the rating decision, and only filed a claim to reopen the claim of service connection through a Congress member in August 2001.  Notably, in a letter to the Congress member, he noted his father handled his 1983 claim and surmised that he never pursued the claim after the August 1983 denial.  The decision is, therefore, final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The relevant laws and regulations that were in effect at the time of the August 1983 rating decision are essentially the same as those in effect now.  At the time, the law provided that service connection was granted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 310 (West 1976) (currently 38 U.S.C.A. § 1110 (West 2002)).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as a psychosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 301, 312, 313 (currently 38 U.S.C.A. §§ 1101, 1112, 1113, respectively); 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records show the Veteran was hospitalized for pneumonia between November and December 1967.  He "seemed quite depressed and at times paranoid in outlook."  He reported being "unable to cope."  A provisional diagnosis of situational anxiety and "paranoid" was made, and a neuropsychological consultation was requested.  Upon examination, he was found to not have psychosis.  His paranoid behavior was found to be a "reflection of his dependency and his desires to have what he wants."  A March 1968 separation examination report indicates a psychological evaluation was normal.  

In June 1983, VA received private treatment records showing he had been diagnosed with schizophrenia in March 1983.  

The August 1983 rating decision indicates the Veteran's service treatment records were reviewed, but service connection for a nervous condition was denied because his "nervous condition in service is considered a constitutional or developmental abnormality."   In other words, the RO found that the Veteran had a constitutional or developmental abnormality in service that was not a disability under the law.  The rating does not indicate that his private treatment records received in June 1983 were reviewed.  

In various statements, the Veteran asserted there was CUE in the August 1983 rating decision because the evidence shows his paranoid schizophrenia manifested in service.  He argues Social Security Administration (SSA) records and a December 2003 VA examination report support such a finding.  In an October 2002 SSA decision, the Veteran was found to have been diagnosed with schizophrenia in March 1983.  His service treatment records noting psychiatric symptoms in 1967 were referred to in the decision.  The December 2003 VA examiner found it "at least as likely as not that the diagnosis of a personality disorder with immature and dependent features is a misdiagnosis of the earlier manifestations of the Veteran's paranoid schizophrenia.  His current psychiatric diagnosis ["schizophrenia, paranoid type, chronic"], therefore, appears at least as likely as not to have had its onset during his military service."

In a February 2009 statement, the Veteran noted he did not have medical records that supported service connection for a neuropsychiatric disability at the time of the 1983 denial.  

In an April 2010 brief, the Veteran's representative at the time (Disabled American Veterans) argued that there was CUE in the August 1983 rating decision because the Veteran was not afforded a VA examination despite the fact that his service treatment records noted psychiatric symptoms.  The Board notes that the Veteran is now represented by an attorney, but finds considering the April 2010 argument can only benefit the Veteran. 

In a December 2012 appellant's brief, the Veteran's attorney argued the correct facts were not before the 1983 adjudicator because the Veteran's service treatment records clearly show that the onset of paranoid schizophrenia occurred in service and service connection would not have been denied if the adjudicator had reviewed them.  The attorney argued the SSA records and December 2003 VA examination report support such a conclusion.      

Essentially, the Veteran and his attorney assert that VA's failure to provide the Veteran with a VA examination and failure to interpret his service treatment records as showing the manifestation of a chronic psychiatric disability amounted to CUE in the August 1983 rating decision.  The Veteran's attorney specifically argued the August 1983 rating decision findings show the correct facts were not before the adjudicator at that time.  

Regarding the lack of a VA examination prior to the initial determination, a breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002) (finding the requirements that a clear and unmistakable error be outcome determinative and be based on the record that existed at the time of the original decision make it impossible for a breach of the duty to assist to form the basis for a CUE claim).  For these same reasons, the findings in the Veteran's SSA records and December 2003 VA examination report cannot form the basis of CUE, as they were not of record at the time of the August 1983 rating decision.  If additional evidence is needed to discern an error in the prior decision, the decision itself was not made in error so as to contain CUE.  Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001)

The Veteran's assertions that VA should have recognized at the time of the August 1983 rating decision that his schizophrenia manifested in service amounts to a disagreement of how the facts were evaluated.  Mere disagreement with how facts were evaluated is an inadequate basis under which to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Similarly, allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Damrel, 6 Vet. App. at 246.  

For these same reasons, the Board finds the Veteran's attorney's argument that the correct facts were not before adjudicator is without merit.  The attorney essentially presented the same argument as the Veteran-that his service treatment records should have been interpreted differently-citing to CUE terminology.  Notably, she did not specify which facts were not before the adjudicator at the time of the decision.  She seems to argue his service treatment records were not reviewed, but the rating decision specifically cites them.  Regarding the private treatment records that were received in June 1963, the RO is not required to list every piece of evidence it reviews in its rating decision, and the records are presumed to have been considered by the RO prior to its August 1983 rating decision.  See Gonzalez, 218 F.3d 1378.  Thus, the Veteran has failed to show that the correct facts were not before the RO at the time of its decision.  However, the Board finds that even if the records had not been reviewed by the adjudicator prior to the August 1983 decision, it is not shown such an error would have "manifestly changed the outcome" of the rating decision, as required to establish CUE.  The August 1983 rating decision denied service connection essentially on the basis that a psychiatric disability did not manifest in service.  The private medical records only show he was diagnosed with schizophrenia in March 1983, not that he manifested such disability in service.  The Veteran himself noted he did not have medical records that supported service connection for a neuropsychiatric disability at the time of the 1983 denial in a February 2009 statement.  

The Veteran and his attorney have not argued the statutory or regulatory provisions extant at the time were incorrectly applied.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Based on the foregoing, the Board finds the August 1983 rating decision was not based on CUE.  As such, the Veteran's appeal is denied.             

Because a motion to revise or reverse a rating decision based on CUE is not a claim for VA benefits but rather a collateral attack of that decision, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).


ORDER

The appeal to establish CUE in an August 1983 rating decision, which denied service connection for a nervous disorder, is denied.  





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


